Filed 1/15/19 by Clerk of Supreme Court
                          IN THE SUPREME COURT
                        STATE OF NORTH DAKOTA


                                      2019 ND 2


Samantha DeLong,                                               Plaintiff and Appellant

         v.

Darrell Selfree Shields, Jr.,                                               Defendant
       and
State of North Dakota,                                 Statutory Real Party in Interest



                                     No. 20180198


       Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Bruce B. Haskell, Judge.

         AFFIRMED.

         Per Curiam.

         Rachel E. Thomason, Bismarck, ND, for plaintiff and appellant; submitted on
brief.

         Darrell Selfree Shields, Jr., defendant; no appearance.

         State of North Dakota, statutory real party in interest; no appearance.
                                 DeLong v. Shields
                                   No. 20180198


       Per Curiam.
[¶1]   Samantha DeLong appeals from a district court order and judgment awarding
Darrell Selfree Shields unsupervised parenting time of D.J.S., a minor child. DeLong
argues the district court erred in applying the best interest factors and in awarding
Shields unsupervised parenting time.       A district court’s decision on primary
residential responsibility and parenting time are reviewed under the clearly erroneous
standard. Rebenitsch v. Rebenitsch, 2018 ND 48, ¶ 4, 907 N.W.2d 41. The court’s
findings on the best interest factors and its award of unsupervised parenting time to
Shields were not clearly erroneous. Follman v. Follman, 2017 ND 58, 891 N.W.2d
778. The judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(2).
[¶2]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen
       Jerod E. Tufte




                                          1